                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



PALMER AND DAVID PROPERTIES,
           Plaintiff,

      vs.                                             No. 19-1058-JTM

A-1 GARAGE DOOR SERVICES, LLC,
            Defendants.




                            MEMORANDUM AND ORDER




      This matter is before the court on defendant A-1 Garage Door Services seeking

dismissal of plaintiff’s claim for breach of a commercial lease. A-1 argues in its motion

(Dkt. 3) that no breach occurred because it met the terms of the lease by making timely

payments which cured any default.

      The provisions in the lease and the attached documents appear to establish that

defendant cured any breach pursuant to Section 14 of the lease. In addition, plaintiff

Palmer and David Properties has filed no response to the motion, which is accordingly

granted for good cause and pursuant to D.Kan. 7.4.
      IT IS ACCORDINGLY ORDERED this 17th day of June, 2019, that the defendant’s

Motion to Dismiss (Dkt. 3) is granted; defendant’s Motion for Judicial Notice (Dkt. 4) is

denied as moot.




                                         s/ J. Thomas Marten
                                         J. Thomas Marten, Judge




                                           2
